Exhibit 10.7

 

Sino Mercury Acquisition Corp.

7/F Metropolis Tower,

No.2 Dongsan Street, Zhongguancun Xi Zone

Haidian District, Beijing, 100080, China 

 

This letter is to confirm the undersigned's commitment to Sino Mercury
Acquisition Corp. (the “Company”) that, through the consummation of the
Company’s initial business combination (as described in the Company's final
prospectus, dated August 26, 2014), if funds are needed by the Company and upon
request by the Company, the undersigned will provide loans of up to an aggregate
of $200,000 to the Company. The undersigned understands that if the Company does
not consummate a business combination, all amounts loaned to the Company
hereunder will be forgiven except to the extent that the Company has funds
available to it outside of its trust account established in connection with the
Company's initial public offering.

 

/s/ Jianming Hao

Jianming Hao